Exhibit 10.2


CONSENT TO CREDIT AGREEMENT


THIS CONSENT TO CREDIT AGREEMENT (this "Consent") is entered into as of August
24, 2016, by and among the financial institutions party thereto from time to
time (together with their respective successors and assigns, the "Lenders"),
Wells Fargo Bank, N.A., as a Lender and administrative agent for the Lenders (in
such capacity, "Agent"), CIBER, Inc., a Delaware corporation ("Borrower
Representative"), on behalf of itself and each other Borrower (as defined in the
Credit Agreement, defined below) other than CIBER AG, an Aktiengesellschaft
organized under the laws of Germany ("CIBER AG") and CIBER AG.
WHEREAS, Borrower Representative, CIBER AG, CIBER UK Ltd., a limited company
incorporated in England and Wales with company number 02623681 ("UK Borrower"),
CIBER International B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands ("CIBER International"), CIBER
Nederland B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
under the laws of the Netherlands ("CIBER Nederland"; together with CIBER
International, "Dutch Borrowers"), CIBER Holding GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Germany ("CIBER Holdings
Germany"), topcontracts GmbH, a Gesellschaft mit beschränkter Haftung organized
under the laws of Germany ("topcontracts Germany"), CIBER AG and CIBER Managed
Services GmbH, a Gesellschaft mit beschränkter Haftung organized under the laws
of Germany ("CIBER Managed Services" and collectively with CIBER Holdings
Germany, topcontracts Germany and CIBER AG, each a "German Borrower" and
collectively, the "German Borrowers"); Borrower Representative and European
Borrowers (as defined in the Credit Agreement) are referred to hereinafter each
individually as a "Borrower" and collectively as "Borrowers"), Agent and Lenders
are parties to that certain Credit Agreement dated as of May 7, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; unless otherwise defined, capitalized terms used herein
shall have the same meanings ascribed to such terms in the Credit Agreement);
WHEREAS, Borrowers have advised Agent and Lenders that CIBER International has
entered into that certain Agreement dated on or about August 24, 2016, by and
between CIBER International, as seller, and Experis AS, as purchaser (the "Ciber
Norge Agreement"), pursuant to which (inter alia) CIBER International will sell
to the purchaser all of the issued share capital and all rights attaching to
such issued share capital, as of the Closing Date (as defined in the Ciber Norge
Agreement), of Ciber Norge AS, a private company with limited liability
(Norwegian: Aksjeselskap), with corporate seat in Oslo, Norway (such sale
pursuant to the Ciber Norge Agreement, the "Ciber Norge Sale");
WHEREAS, Borrowers acknowledge and agree that absent the prior written consent
of Required Lenders, the Ciber Norge Sale would be a breach of Section 6.4 of
the Credit Agreement and an automatic Event of Default under Section 8.2(a) of
the Credit Agreement
WHEREAS, the Required Lenders are willing to so consent to the Ciber Norge Sale
subject to the terms and conditions set forth herein; and
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:





--------------------------------------------------------------------------------





1.Consent. Subject to the satisfaction of the conditions to effectiveness set
forth in Section 4 of this Consent and in reliance upon the representations and
warranties set forth in Section 5 of this Consent, Agent and Required Lenders
hereby consent to the consummation of the Ciber Norge Sale pursuant to the Ciber
Norge Agreement; provided that (a) Borrower Representative or one of its
Subsidiaries shall receive no less than $7,000,000 of gross sale proceeds from
the Ciber Norge Sale (it being understood that $700,000 of such amount shall be
deemed to have been so received by the payment of an equivalent amount of
Norwegian Krone to an escrow account as contemplated in the Ciber Norge
Agreement) (the "Gross Sale Proceeds"), and (b)(i) no less than $6,021,000 of
such sale proceeds of the Ciber Norge Sale plus (ii) no less than $3,660,000 of
cash on the books of Ciber Norge AS shall be paid into the Agent's US Account on
or prior to the Closing Date (as defined in the Ciber Norge Agreement) for
application to the outstanding principal amount of the US Revolving Loans (in
each case without a corresponding reduction of the US Revolver Commitments with
respect to such prepayment) and (c) all cash payments made to CIBER
International or any Subsidiary of Borrower Representative pursuant to the CIBER
Norge Agreement after the date hereof, if any, including pursuant to Section 2.3
and Schedule 9 of CIBER Norge Agreement, shall be paid into the Agent's US
Account within 2 Business Days of receipt thereof for application to the
outstanding principal amount of the US Revolving Loans (without a corresponding
reduction of the US Revolver Commitments with respect to such prepayment). As a
condition to such consent, Agent shall impose a block on US Availability of
$3,000,000 at all times after the date of this Consent, reducing the amount of
US Availability on any date of determination by $3,000,000; each of Borrower
Representative, on behalf of itself and each other Borrower (other than CIBER
AG) and each Guarantor (by Borrower Representative's execution and delivery of
the attached Consent and Reaffirmation), and CIBER AG expressly acknowledge and
agree that such block is a condition to the consent provided in this Consent.
This is a limited consent and shall not be deemed to constitute a consent or
waiver of any other term, provision or condition of the Credit Agreement or any
other Loan Document, as applicable, or to prejudice any right or remedy that
Agent or any Lender may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document.
2.    Continuing Effect. Except as expressly set forth in Section 1 of this
Consent, nothing in this Consent shall constitute a modification or alteration
of the terms, conditions or covenants of the Credit Agreement or any other Loan
Document, or a waiver of any other terms or provisions thereof, and the Credit
Agreement and the other Loan Documents shall remain unchanged and shall continue
in full force and effect.
3.    Reaffirmation and Confirmation. Each of Borrower Representative, on behalf
of itself and each other Borrower (other than CIBER AG), and CIBER AG hereby
ratifies, affirms, acknowledges and agrees that the Credit Agreement and the
other Loan Documents represent the valid, enforceable and collectible
obligations of Borrowers, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Each of Borrower
Representative, on behalf of itself and each other Borrower (other than CIBER
AG), and CIBER AG hereby agrees that this Consent in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Borrower in all respects.


-2-

--------------------------------------------------------------------------------





4.    Conditions to Effectiveness. This Consent shall become effective upon the
satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:
(a)    Agent shall have received a fully executed copy of this Consent,
including the Consent and Reaffirmation attached hereto;
(b)    Agent shall have received fully executed copies of the Ciber Norge
Agreement, the Transition Services Agreement, and the Escrow Agreement together
with any schedules and exhibits attached thereto;
(c)    The Ciber Norge Sale shall have been consummated pursuant to the Ciber
Norge Sale Agreement (which shall not have been amended further, except as
disclosed in writing to Agent and expressly consented to by Agent); and
(d)    No Default or Event of Default shall have occurred and be continuing on
the date hereof (other than the Specified Events of Default) after giving effect
to this Consent and the consummation of the Ciber Norge Sale.
5.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Consent, each of Borrower Representative, on behalf of itself
and each other Borrower (other than CIBER AG) and CIBER AG hereby jointly and
severally represent and warrant to Agent and Lenders that, after giving effect
to this Consent:
(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Consent, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b)    No Default or Event of Default (other than the Specified Events of
Default) has occurred and is continuing;
(c)    This Consent and the Credit Agreement constitute legal, valid and binding
obligations of each Borrower and are enforceable against each Borrower in
accordance with their respective terms, except as such enforcement may be
limited by equitable principals or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally;
and
(d)    Borrowers have provided a true, complete and correct copy of the Ciber
Norge Agreement and all other material documents being entered into by any Loan
Party in connection therewith, and none of the Ciber Norge Agreement or any such
other documents have been amended or otherwise modified in any manner since the
signing date of August 24, 2016, except as has been expressly disclosed to Agent
in writing.
6.    Miscellaneous.
(a)    Expenses. Subject to Section 2.5 of the Credit Agreement, each of
Borrower Representative, on behalf of itself and each other Borrower (other than
CIBER AG) and CIBER


-3-

--------------------------------------------------------------------------------





AG jointly and severally agree to pay on demand all Lender Group Expenses of
Agent (including, without limitation, the fees and expenses of outside counsel
for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Consent and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Consent and the Credit Agreement.
(b)    Governing Law. This Consent shall be a contract made under and governed
by the internal laws of the State of New York. The choice of law and venue and
jury trial waiver provisions set forth in Section 12 of the Credit Agreement are
incorporated herein by reference and shall apply in all respects to this
Consent.
(c)    Counterparts. This Consent may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Consent.
Delivery of an executed counterpart of this Consent by facsimile or other
electronic transmission (including a ".pdf" file) shall be equally effective as
delivery of an original executed counterpart of this Consent.
7.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower Representative, on behalf of itself and
each other Borrower (other than CIBER AG) and each Guarantor (by Borrower
Representative's execution and delivery of the attached Consent and
Reaffirmation), and CIBER AG, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any such Borrower or Guarantor or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever in relation to,
or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto, in each
case, solely that arises at any time on or prior to the day and date of this
Consent.
(b)    Each of Borrower Representative, on behalf of itself and each other
Borrower (other than CIBER AG) and each Guarantor (by Borrower Representative's
execution and delivery of the attached Consent and Reaffirmation), and CIBER AG
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


-4-

--------------------------------------------------------------------------------





(c)    Each of Borrower Representative, on behalf of itself and each other
Borrower (other than CIBER AG) and each Guarantor (by Borrower Representative's
execution and delivery of the attached Consent and Reaffirmation), and CIBER AG
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.
8.    Acknowledgement of Existing Events of Default. Each of Borrower
Representative, on behalf of itself and each other Borrower (other than CIBER
AG) and each Guarantor (by Borrower Representative's execution and delivery of
the attached Consent and Reaffirmation), and CIBER AG each hereby acknowledges
and agrees that certain Events of Default have occurred and are continuing,
including without limitation the Events of Default (the "Specified Events of
Default") identified in that certain Reservation of Rights letter delivered from
Agent to Borrowers on May 10, 2016 and in that certain Reservation of Rights
letter delivered from Agent to Borrowers on August 22, 2016, each of which
remains outstanding on the date hereof. Agent and the Lenders have not waived,
and have no intention of waiving, any Events of Default (including, without
limitation, the Specified Events of Default) which may have occurred or are
continuing as of the date hereof or any Events of Default which may occur after
the date hereof or any of their respective rights and remedies with respect
thereto. Nothing contained in this Consent, and no delay on the part of Agent or
any Lender in exercising any such rights or remedies, shall be construed as a
waiver of any such rights or remedies. Each of Borrower Representative, on
behalf of itself and each other Borrower (other than CIBER AG) and each
Guarantor (by Borrower Representative's execution and delivery of the attached
Consent and Reaffirmation), and CIBER AG hereby acknowledge and agree that in
connection therewith and without limiting the foregoing, pursuant to Section 3.2
of the Credit Agreement, the existence of the Specified Events of Default
suspends the obligation of the Lender Group (or any member thereof) to make any
Revolving Loans hereunder (or to issue, extend or amend any other Letter of
Credit hereunder) unless Lender Group (or any member thereof) subsequently
determine in their sole discretion to make additional Revolving Loans hereunder
(or to issue, extend or amend any other Letter of Credit hereunder) pursuant to
terms and conditions determined by each member of the Lender Group in its sole
discretion.
[Signature Pages Follow]




-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
CIBER, INC., a Delaware corporation, on behalf of itself and each other Borrower
(other than CIBER AG) 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Chief Financial Officer



 
CIBER AG 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Director-Supervisory Board







Signature Page to Consent to Credit Agreement

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A., a national banking association, as Agent, as Lead
Arranger, as Sole Book Runner, as UK Security Trustee, as a US Lender, as a
UK-Dutch Lender and as a German Lender 



By:
/s/ Karen Kenney
Name:
Karen Kenney
 
Its Authorized Signatory





Signature Page to Consent to Credit Agreement

--------------------------------------------------------------------------------








CONSENT AND REAFFIRMATION
CIBER, Inc., a Delaware corporation ("Borrower Representative"), on behalf of
each other Guarantor (as defined in the Credit Agreement) hereby:
(i) acknowledges receipt of a copy of the foregoing Consent to Credit Agreement
(the "Consent") (terms defined therein and used, but not otherwise defined,
herein shall have the meanings assigned to them therein); (ii) consents to each
Borrower's execution and delivery thereof; (iii) agrees to be bound thereby,
including Section 7 of the foregoing Consent; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever any Loan Documents to
which the undersigned is a party (except as expressly set forth in the foregoing
Consent) and reaffirms that each such Loan Document is and shall continue to
remain in full force and effect. Although each Guarantor has been informed of
the matters set forth herein and has acknowledged and agreed to same, Borrower
Representative, on behalf of each Guarantor, acknowledges and agrees that each
Guarantor understands that Agent and Lenders have no obligation to inform any
Guarantor of such matters in the future or to seek any Guarantor's
acknowledgment or agreement to future consents, amendments or waivers, and
nothing herein shall create such a duty.
[signature pages follow]
 





--------------------------------------------------------------------------------









 
CIBER, INC., a Delaware corporation, on behalf of each Guarantor 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Chief Financial Officer







Signature Page to Consent and Reaffirmation to Consent to Credit Agreement

--------------------------------------------------------------------------------






Exhibit A


Ciber Norge Agreement


(See Attached)


Exhibit A